The opinion of the Court was delivered by
Lewis, J.
It is assigned for error that the Court left it “ as a question of fact for the jury, to find whether a part of the William Morrell survey, which was in the possession of Andrew Campbell, was included in the contract between the parties.” On examination of the charge it does not appear that the Court left any such fact to the jury; and the instruction which was given appears to be free from objection.
A specification of error should state the language of the charge, so far as it is complained of as erroneous. When the plaintiff in error substitutes his own language, he does so at his peril. A substantial mis-statement of the instruction is fatal, whether it be the result of accident or design. It is unfair to the Court below, and tends to mislead this Court, and ought therefore to be discouraged.
Judgment affirmed.